Case 8:19-cv-00458-DOC-ADS Document 65-6 Filed 07/26/19 Page 1 of 15 Page ID
                                 #:1365




                  EXHIBIT F
Case 8:19-cv-00458-DOC-ADS Document 65-6 Filed 07/26/19 Page 2 of 15 Page ID
                                 #:1366
Case 8:19-cv-00458-DOC-ADS Document 65-6 Filed 07/26/19 Page 3 of 15 Page ID
                                 #:1367
Case 8:19-cv-00458-DOC-ADS Document 65-6 Filed 07/26/19 Page 4 of 15 Page ID
                                 #:1368
Case 8:19-cv-00458-DOC-ADS Document 65-6 Filed 07/26/19 Page 5 of 15 Page ID
                                 #:1369
Case 8:19-cv-00458-DOC-ADS Document 65-6 Filed 07/26/19 Page 6 of 15 Page ID
                                 #:1370
Case 8:19-cv-00458-DOC-ADS Document 65-6 Filed 07/26/19 Page 7 of 15 Page ID
                                 #:1371
Case 8:19-cv-00458-DOC-ADS Document 65-6 Filed 07/26/19 Page 8 of 15 Page ID
                                 #:1372
Case 8:19-cv-00458-DOC-ADS Document 65-6 Filed 07/26/19 Page 9 of 15 Page ID
                                 #:1373
Case 8:19-cv-00458-DOC-ADS Document 65-6 Filed 07/26/19 Page 10 of 15 Page ID
                                 #:1374
Case 8:19-cv-00458-DOC-ADS Document 65-6 Filed 07/26/19 Page 11 of 15 Page ID
                                 #:1375
Case 8:19-cv-00458-DOC-ADS Document 65-6 Filed 07/26/19 Page 12 of 15 Page ID
                                 #:1376
Case 8:19-cv-00458-DOC-ADS Document 65-6 Filed 07/26/19 Page 13 of 15 Page ID
                                 #:1377
Case 8:19-cv-00458-DOC-ADS Document 65-6 Filed 07/26/19 Page 14 of 15 Page ID
                                 #:1378
Case 8:19-cv-00458-DOC-ADS Document 65-6 Filed 07/26/19 Page 15 of 15 Page ID
                                 #:1379
